Citation Nr: 9922712	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  94-32 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a bilateral foot 
disability.

2. Entitlement to service connection for a bilateral knee 
disability.

3. Entitlement to a compensable rating for right foot 
posterior tibial tendinitis prior to August 26, 1996.

4. Entitlement to an increased rating for right foot 
posterior tibial tendinitis, currently evaluated as 10 
percent disabling from August 26, 1996. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdan, Counsel


INTRODUCTION

The veteran was enlisted with the Indiana Army National Guard 
from July 1989 to February 1991, and had verified inactive 
duty training from January 29, 1990 to June 18, 1990.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a May 1991 
rating decision of the Indianapolis, Indiana Regional Office 
(RO) which granted service connection for right foot 
posterior tibial tendonitis, and assigned a noncompensable 
evaluation from June 19, 1990, and denied service connection 
for bilateral foot disability, to include pes planus.  This 
appeal is also taken from a September 1991 RO determination 
which denied service connection for bilateral knee 
disability, to include patellofemoral syndrome.  By a rating 
decision in January 1999, a 10 percent evaluation was 
assigned for the right foot posterior tibial tendonitis, 
effective from August 26, 1996.

The issues of entitlement to a compensable rating for right 
foot posterior tibial tendinitis prior to August 26, 1996, 
and entitlement to an increased rating for right foot 
posterior tibial tendinitis, currently evaluated as 10 
percent disabling from August 26, 1996, are the subject of 
the Remand following the Order portion of this decision. 


FINDINGS OF FACT

1. Chronic increase in pre-existing mild asymptomatic 
bilateral pes planus to symptomatic moderate bilateral pes 
planus may not be dissociated from bilateral foot overuse 
injury in service.

2. Chronic bilateral plantar fasciitis was initially 
demonstrated in service as the result of overuse injury. 

3.  Bilateral tarsal tunnel syndrome has been shown to have 
been aggravated by bilateral pes planus. 

4. Chronic bilateral patellofemoral syndrome was initially 
demonstrated in service as the result of injury.


CONCLUSIONS OF LAW

1. Bilateral pes planus was aggravated by overuse injury 
during inactive duty training.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131, 1153 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (1998).

2. Chronic bilateral plantar fasciitis was incurred by 
overuse injury during inactive duty training.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).

3. Chronic bilateral tarsal tunnel syndrome is secondarily 
due to bilateral pes planus.  38 C.F.R. 3.310 (1998); 
Allen v. Brown, 7 Vet.App. 439 (1995).

4. Chronic bilateral patellofemoral syndrome was incurred due 
to injury during inactive duty training.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131, (West 1991); 38 C.F.R. 
§ 3.303 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation, and are 
thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claims and 
that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  

Service connection may be established for a disability 
incurred or aggravated by personal injury suffered while 
performing inactive duty training.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131 (West 1991).  Disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected. 38 C.F.R. § 3.310(a) (1998).

The veteran's Army National Guard training medical records 
show that upon examination for enlistment in July 1989, the 
veteran was clinically noted to have mild asymptomatic pes 
planus.  In February 1990, radiologic consultation was 
productive of a diagnosis of bilateral pes planus.  At that 
time, the veteran complained of foot problems for the past 
two days, and it was noted this was his first complaint of 
such.  The significant impression was joint overuse syndrome.  
He was placed on restricted duty profile for four days and 
prescribed Motrin.  He was advised to return to the clinic as 
needed.  The ensuing training medical records reflect that 
the veteran sought treatment more or less on a continuing 
basis for complaints of pain and symptoms affecting both 
feet, ankles and knees whereupon varying diagnoses, including 
plantar fasciitis (when a decreased arch height, and subtalar 
joint pronation on stance were clinically noted), mild 
bilateral metatarsalgia, bilateral patellofemoral syndrome, 
overuse with secondary plantar arch strain of the feet, right 
achilles tendonitis (when a history of trauma during a fall 
was noted), etc., were rendered. 

An undated training medical record shows that it was noted as 
medical history that while running in 1990, the veteran 
twisted his ankle after falling over a person who fell in 
front of him.  It was noted this may have been an inversion 
sprain.  It was reported that later, while marching in his 
boots with arch supports, the veteran noted both feet 
inverted secondary to weak ankles.  He also reported numbness 
in the feet and numbness in the toes, the right greater than 
the left.  The appellant also complained of pain in both 
knees and feet.  No clinical findings pertinent to either 
disability at issue were reported.  

Post-training medical records reflect that the appellant had 
complaints regarding, and/or sought continuing treatment for, 
his feet, ankles and legs after his release from Army 
National Guard service, including on initial post service VA 
examination in April 1991 when the diagnoses included tender 
sore feet of unknown cause.  The clinical data of record 
indicates he has been rendered numerous diagnoses pertaining 
to the feet, ankles and knees including neurogenic pain of 
the feet caused by sympathetic dystrophy, plantar nerve 
syndrome, entrapment of the lateral plantar nerve, entrapped 
nerve and fat pad atrophy, degenerative changes of the foot, 
moderate pes planus, bilateral patellofemoral dissociation, 
bilateral metatarsalgia, moderately severe plantar fasciitis 
and bilateral tarsal tunnel syndrome, etc.  VA clinic records 
continue to show complaints of chronic pain and limitation of 
function.  On most recent VA examination in September 1998, 
the veteran continued to complain of pain, discomfort and 
substantial limitation of function of the feet and lower 
extremities for which he indicated he had been prescribed 
medication and utilized a TENS unit.  Radiographic 
examination of the knees revealed mild compartment narrowing, 
bilaterally.  Physical examination revealed spreading of the 
toes at the plantar area with weightbearing, and tenderness 
on palpation along the plantar and medial arch of the feet.  
The diagnoses were history of partial tarsal tunnel syndrome, 
bilaterally, and history of posterior tibial tendinitis.

The Board notes that on VA examination in August 1996, the 
examiner rendered an opinion that the original diagnosis of 
posterior tibial tendinitis was correct, and that the painful 
foot syndrome had been aggravated over the years by pes 
planus and plantar fasciitis.  

Service connection for posterior tibial tendinitis of the 
right foot was established by rating action dated in May 
1991.  The August 1996 clinical opinion also constitutes 
competent evidence of aggravation of post service painful 
foot syndrome, or tarsal tunnel syndrome, by pes planus and 
plantar fasciitis.  Service connection may be established for 
a nonservice-connected disability if shown to be aggravated 
by a service-connected disability.  Allen v. Brown, 
7 Vet.App. 439 (1995).  Hence, the Board must initially 
determine whether service connection is warranted for pes 
planus and/or plantar fasciitis.

As noted above, asymptomatic mild pes planus was identified 
on examination for enlistment in the Army National Guard in 
July 1989.  Clinical evidence of record establishes that the 
veteran sustained overuse injury of the feet during inactive 
duty training, with an April 1990 diagnosis of secondary 
plantar arch strain of the feet.  The veteran has had 
continued complaints of foot pain since service, including on 
initial VA examination in April 1991, shortly after discharge 
from the Army National Guard.  Moderate pes planus has been 
demonstrated since service.  In light of the overuse injury 
and resulting plantar arch strain of the feet during inactive 
duty training, and the current demonstration by competent 
clinical evidence of moderate pes planus with continuing 
complaints of bilateral foot pain, the increase in disability 
from mild asymptomatic pes planus may not be held to have 
been acute and transitory or to have resolved with change in 
use requirements since service.  Additionally, the Board 
notes that there has been no clinical dissociation between 
the current moderate pes planus and overuse injury with 
plantar arch strain so as to characterize the increase in pes 
planus as a natural progression of the disability.  Hence, 
with resolution of doubt in the veteran's favor, the Board 
finds that bilateral pes planus was aggravated by overuse 
injury during inactive duty training.  As such, service 
connection is warranted for bilateral pes planus disability 
currently demonstrated beyond that shown on enlistment 
examination.

As noted above, bilateral plantar fasciitis was initially 
demonstrated in service when a decreased arch height, and 
subtalar joint pronation on stance were clinically noted.  
Additionally, bilateral plantar fasciitis has been 
demonstrated subsequent to service.  The veteran has had 
continuing complaints of bilateral foot pain since service so 
as to demonstrate continuity of symptomatology.  With 
resolution of doubt in the veteran's favor, the Board finds 
that service connection is established for plantar fasciitis.  

Bilateral metatarsalgia was initially demonstrated in 
service, and tarsal tunnel syndrome has been clinically 
identified since service.  Equally significant, however, 
service connection has been established in this decision for 
bilateral pes planus and plantar fasciitis.  As noted above, 
competent clinical evidence is of record that it is at least 
as likely as not that the veteran's tarsal tunnel syndrome is 
aggravated by the now service-connected bilateral pes planus 
and plantar fasciitis.  As such, with resolution of doubt in 
the veteran's favor, the Board finds that service connection 
is warranted for bilateral tarsal tunnel syndrome.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

Complaints of bilateral knee pain, and a diagnosis of 
bilateral patellofemoral syndrome, were initially 
demonstrated following a fall during inactive duty training, 
and overuse injury.  Bilateral knee complaints establishing 
continuity of symptomatology, and a diagnosis of bilateral 
patellofemoral syndrome has been demonstrated subsequent to 
service such that it has not been shown that the knee injury 
residual disability may be said to have been shown to have 
been acute and transitory in service.  As such, with 
resolution of doubt in the veteran's favor, service 
connection is established for bilateral patellofemoral 
syndrome.  


ORDER

Service connection for bilateral foot disability, namely 
bilateral pes planus, bilateral plantar fasciitis and 
bilateral tarsal tunnel syndrome, is granted.

Service connection for bilateral patellofemoral syndrome is 
granted.


REMAND

The foregoing Board decision established service connection 
for bilateral foot disability, namely bilateral pes planus, 
bilateral plantar fasciitis and bilateral tarsal tunnel 
syndrome.  The RO has not rendered a rating determination as 
to the disability evaluation(s) warranted for these service-
connected disability(ies), with application of 38 C.F.R. 
§ 4.14 (1998).  In order for the VA to avoid evaluation of 
the same disability manifestations under various diagnoses 
pursuant to 38 C.F.R. § 4.14, the Board is of the opinion 
that the issues of entitlement to a compensable rating for 
right foot posterior tibial tendinitis prior to August 26, 
1996, and entitlement to an increased rating for right foot 
posterior tibial tendinitis, currently evaluated as 10 
percent disabling from August 26, 1996, should be afforded 
final appellate consideration only after the RO has 
distinguished those right foot manifestations, if any, for 
consideration under any now service-connected bilateral foot 
disability. 

In view of the foregoing, the case is hereby Remanded to the 
RO for the following:

After a rating determination assignment 
of disability evaluations for 
distinguished manifestations of the 
service-connected bilateral foot 
disabilities, with consideration of 38 
C.F.R. § 4.14 (1998), the RO should 
readjudicate the issues of (1) 
entitlement to a compensable rating for 
right foot posterior tibial tendinitis 
prior to August 26, 1996, and (2) 
entitlement to an increased rating for 
right foot posterior tibial tendinitis, 
currently evaluated as 10 percent 
disabling from August 26, 1996, with 
application of the provisions of 38 
C.F.R. § 4.14 (1998).  Any additional 
evidentiary development deemed warranted 
should be obtained by the RO.

The veteran and his representative should be provided notice 
of the determinations and, if the benefits sought have not 
been granted, issue a supplemental statement of the case 
outlining RO consideration of only those issues for which a 
notice of disagreement has been received.  The case should 
thereafter be returned to the Board for appropriate 
disposition.

The Board intimates no opinion as to the ultimate outcome of 
the remaining issues on appeal.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals






